DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mankaruse et al. (US 6,411,512, herein Mankaruse).
In regards to claim 1, Mankaruse discloses
A thermodynamic system (Figs.1-5) comprising:
one or more housing structures (Fig.1 and col.4 lines 27-29, two outer aluminum plates that sandwich heat pipes 9 and 11);

a plurality of thermal energy dissipation (TED) nodes (Fig.A, upper ends of heat pipes 9 and 11) disposed in the one or more housing structures (TED nodes are provided where heat exchanger 3 is located); and
a plurality of capillaries (heat pipes 9 and 11) that connect individual TEA nodes of the plurality of TEA nodes with one or more TED nodes of the plurality of TED nodes,
wherein the plurality of capillaries, the plurality of TEA nodes, and the plurality of TED nodes form a closed fluid circuit enclosing a bi-phase fluid, the closed fluid circuit being configured to absorb thermal energy into the bi-phase fluid at the plurality of TEA nodes and transfer the thermal energy via the bi-phase fluid through the plurality of capillaries to the plurality of TED nodes (Fig.3).

    PNG
    media_image1.png
    792
    587
    media_image1.png
    Greyscale

In regards to claim 2, Mankaruse discloses that the closed fluid circuit is configured to transfer the thermal energy through the plurality of capillaries from the plurality of TEA nodes to the plurality of TED nodes in a self-organized manner based on local conditions at individual ones of at least one of the plurality of TEA nodes and the plurality of TED nodes (Fig.3).
In regards to claim 3, Mankaruse discloses that the local conditions include at least one of a temperature, a pressure, or a state of the bi-phase fluid (col.3 lines 24-27).
In regards to claim 4, Mankaruse discloses that the closed fluid circuit is configured such that a first portion of the bi-phase fluid vaporizes into a vapor when the bi-phase fluid absorbs the thermal energy at the plurality of TEA nodes, and at least one of a pressure or a volume of the vapor pushes a second portion of the bi-phase fluid through the plurality of capillaries toward the plurality of TED nodes (Fig.3 and col.3 lines 24-32).
In regards to claim 5, Mankaruse discloses that the closed fluid circuit is configured such that the first portion of the bi-phase fluid condenses from the vapor to a fluid upon dissipation of the thermal energy at the plurality of TED nodes, and the fluid is forced through the plurality of capillaries toward the plurality of TEA nodes (col.3 lines 24-32).
In regards to claim 6, Mankaruse discloses that the closed fluid circuit is configured such that the plurality of TEA nodes cool as the bi-phase fluid absorbs the thermal energy, causing a reduction of the at least one of the pressure or the volume and thereby causing oscillation of the bi-phase fluid back toward the plurality of TEA nodes (col.3 lines 24-32).
In regards to claim 7, Mankaruse discloses that at least one of the plurality of capillaries, the plurality of TEA nodes, and the plurality of TED nodes have a wick structure configured to draw a liquid fraction of the bi-phase fluid toward one or more TEA nodes of the plurality of TEA 
In regards to claim 8, Mankaruse discloses that the wick structure is further configured to draw the vapor fraction of the bi-phase fluid to flow towards one or more TED nodes of the plurality of TED nodes, in an opposite direction than the liquid fraction (col.3 lines 30-32).
In regards to claim 9, Mankaruse discloses that the plurality of capillaries of the closed fluid circuit does not directly connect the individual TEA nodes to any other TEA node of the plurality of TEA nodes (Fig.3).
In regards to claim 10, Mankaruse discloses that the plurality of capillaries of the closed fluid circuit indirectly connect the individual TEA nodes to at least one other TEA node of the plurality of TEA node via an intermediate TED node of the plurality of TED nodes (Fig.3, the nodes are all indirectly connected).
In regards to claim 11, Mankaruse discloses that the plurality of capillaries of the closed fluid circuit connects each of the individual TEA nodes to all of the TED nodes of the plurality of TED nodes (Fig.3).
In regards to claim 12, Mankaruse discloses that at least one of the plurality of TEA nodes and the plurality of TED nodes are fractioned into different zones (Fig.3).
In regards to claim 13, Mankaruse discloses that individual ones of the plurality of TEA nodes or the plurality of TED nodes within a first zone of the different zones are not connected to any other TEA node or TED node within the first zone (Fig.3).
In regards to claim 14, Mankaruse discloses that the plurality of TEA nodes are fractioned into a first TEA zone located at a first position associated with first thermal energy source (7), and a 
In regards to claim 15, Mankaruse discloses that the plurality of capillaries are channels embedded within the one or more housing structures (Fig.3).
In regards to claim 18, Mankaruse discloses
A closed fluid circuit (Fig.3) comprising:
a plurality of thermal energy absorption (TEA) nodes (Fig.A) disposed in one or more housing structures (Fig.1 and col.4 lines 27-29, two outer aluminum plates that sandwich heat pipes 9 and 11);
a plurality of thermal energy dissipation (TED) nodes (Fig.A) disposed in the one or more housing structures;
a plurality of capillaries (9 and 11) that connect individual TEA nodes of the plurality of TEA nodes with one or more TED nodes of the plurality of TED nodes (Figs.3 and A); and
a bi-phase fluid that absorbs thermal energy at the plurality of TEA nodes and transfers the thermal energy through the plurality of capillaries to the plurality of TED nodes (col.3 lines 19-21).
In regards to claim 19, Mankaruse discloses that the plurality of capillaries are configured to allow the bi-phase fluid to transfer the thermal energy from the plurality of TEA nodes to the plurality of TED nodes in a self-organized manner based on local conditions at individual ones of at least one of the plurality of TEA nodes and the plurality of TED nodes (Fig.3).
In regards to claim 20, Mankaruse discloses that the plurality of capillaries does not directly connect the individual TEA nodes to any other TEA node of the plurality of TEA nodes (Fig.3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763